            Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 1 of 15 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ‫ ܆‬Original    ‫ ܆‬Duplicate Original

          LODGED
   CLERK, U.S. DISTRICT COURT
                                    UNITED STATES DISTRICT COURT
   4/7/2021                                              for the

CENTRAL DISTRICT OF CALIFORNIA
              JB
                                             Central District of California
 BY: ____________BB______ DEPUTY
                                                                                                          04/07/2021
 United States of America

                     v.
                                                                   Case No.      2:21-mj-01667 -DUTY
 JOSE LUIS ARIAZ,

                     Defendant.


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of April 6, 2021, in the county of Los Angeles in the Central District of California, the

defendant violated:

            Code Section                                           Offense Description

            21 U.S.C. § 841                                        Possession with Intent to Distribute a
                                                                   Controlled Substance


          This criminal complaint is based on these facts:

           Please see attached affidavit.

          _ Continued on the attached sheet.

                                                                                   /S/ Michael Flanigan
                                                                                  Complainant’s signature

                                                                        Michael Flanigan, DEA Special Agent
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                 $SULO
                                                                                      Judge’s signature

 City and state: Los Angeles, California                           Hon. Alicia G. Rosenberg, U.S. Magistrate Judge
                                                                                   Printed name and title
 Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 2 of 15 Page ID #:2



                                AFFIDAVIT
I, Michael Flanigan, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of a criminal

complaint and arrest warrant against Jose Luis ARIAZ (“ARIAZ”)

for a violation of 21 U.S.C. § 841(a)(1): Possession with Intent

to Distribute a Controlled Substance.

           This affidavit is also made in support of an

application for a warrant to search the following digital

devices (collectively, the “SUBJECT DEVICES”) in the custody of

the Drug Enforcement Administration, in Los Angeles, California,

as described more fully in Attachment A:

           a.   A pink Samsung S10e (“SUBJECT DEVICE 1”); and

           b.   A white Samsung S20 5G SM-G981U Cellular

telephone with IMEI 354268/11/107058/2 printed on a sticker on

the rear of the telephone (“SUBJECT DEVICE 2”).

           The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. § 841(a)(1) (possession with intent to distribute

controlled substances) and 21 U.S.C. § 846 (conspiracy and

attempt to distribute controlled substances) (the “Subject

Offenses”), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

           The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and
 Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 3 of 15 Page ID #:3



witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT
             I am a Special Agent (“SA”) employed by the United

States Drug Enforcement Administration (“DEA”) assigned to Los

Angeles Field Division Enforcement Group 4.         I have been

employed with the DEA since August 2008.        I have received

specialized training in narcotics trafficking and money

laundering from the DEA.     I have been personally involved in

investigations concerning the possession, manufacture,

distribution, and importation of controlled substances, methods

used to finance drug transactions, methods of distribution, and

movement of drug proceeds.      I have had numerous conversations

regarding these subjects with other law enforcement officers.

             I am familiar with the methods of operation utilized

by drug traffickers and drug trafficking organizations,

including the distribution, storage, and transportation of

narcotics, and the collection of monetary narcotics proceeds.            I

am also familiar with methods employed by large drug

organizations to thwart detection by law enforcement, including

the use of debit calling cards, public telephones, cellular

telephone technology, mobile applications, electronic



                                       2
 Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 4 of 15 Page ID #:4



messenger/messaging systems, voice over internet phone

technology, pagers, counter surveillance, encrypted devices,

false, fictitious, or stolen identities, and coded

communications.    In conducting investigations with DEA, I have

debriefed defendants, informants, and witnesses who had personal

knowledge regarding narcotics trafficking organizations and the

methods in which these organizations operate.         I have also

participated in various aspects of these investigations,

including making and directing controlled purchases of dangerous

drugs, conducting physical and electronic surveillance, using

informants and cooperating sources, executing search warrants,

executing arrest warrants, participating in consensual searches,

installing and utilizing GPS devices, and installing and

utilizing electronic recording devices.        I have used a variety

of investigative techniques and resources, including

surveillance, confidential sources, search warrants, telephone

toll analysis, and wire/electronic intercept communications

analysis.   Prior to my employment with the DEA, I was a Captain
in the United States Army, where I served eight years on active

duty.

                   III. SUMMARY OF PROBABLE CAUSE
            On April 6, 2021, after multiple recorded calls

arranging for a drug purchase, a DEA Confidential Source (“CS”)

met with Jose Luis ARIAZ at a restaurant parking lot in Vernon,

California, to purchase approximately 50 pounds of

methamphetamine.    ARIAZ drove to the arranged parking lot

location in a white Toyota Camry, with an unknown female sitting



                                       3
 Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 5 of 15 Page ID #:5



in the passenger seat.     Law enforcement observed ARIAZ back the

Camry into a parking spot near the CS.        The CS walked up to

ARIAZ, and ARIAZ opened the trunk of the Camry from inside the

car and instructed the CS to look inside.        The CS then walked to

the trunk while ARIAZ and the passenger remained in the car.

Law enforcement saw the CS inspect the trunk before alerting law

enforcement to the presence of drugs.        Upon this alert, law

enforcement took both ARIAZ and the passenger into custody.
           Law enforcement searched the trunk and found two

boxes, one containing two heat-sealed food saver bags containing

an opaque crystalline substance resembling methamphetamine, and

the other containing three heat-sealed food saver bags

containing an opaque crystalline substance resembling

methamphetamine.    Agents tested the suspected methamphetamine

using the TruNarc spectrometer.       The test confirmed that the

bags contain methamphetamine.      At the time of ARIAZ’s arrest,

two Samsung cellular telephones (the SUBJECT DEVICES) were found

and seized from the center console of the Camry.

                   IV. STATEMENT OF PROBABLE CAUSE
           Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

           On March 30, 2021, I received information from a DEA

CS 1 regarding a conversation between the CS and a drug broker in


     1 The CS has been working with DEA since 2006 and has worked
with Enforcement Group 4 of the Los Angeles Field Division since
2018. The CS provides information and services supporting DEA



                                       4
 Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 6 of 15 Page ID #:6



Mexico.   The CS explained that during recent conversations with

the broker, they had discussed a multi-pound methamphetamine

deal, where the CS would purchase methamphetamine from an

associate of the broker in Los Angeles, California.
           The CS communicated with the broker via WhatsApp in

the Spanish language and provided me with his communications

with the broker.    DEA SA David Doherty, who is fluent in

Spanish, reviewed the messages and informed me that the

conversation between the CS and the broker utilized coded

language to facilitate the drug transaction.

           On April 5, 2021, the CS provided his/her number to

the broker and asked him to pass the number to his contact in

Los Angeles.   The broker replied by indicating that he would

pass the CS’s number to his Los Angeles associate, and the CS

should expect a call where the Los Angeles associate would say

they were “calling on behalf of Junior.”

           Later that same day, the CS informed me that an

individual using phone number (209) 696-5181 (later confirmed to

be SUBJECT DEVICE 1) contacted him/her via the number the CS had

provided to the broker earlier that day.        This call was recorded

in the Spanish language and was reviewed by SA Doherty.           During

the call, the caller greeted the CS and stated he was “calling

on behalf of Junior.”     The caller and the CS then arranged to

meet the following day around 1 p.m. to proceed with the


investigations throughout the United States and has testified in
multiple federal trials. The CS assists DEA for financial
benefit and has not yet been paid for his/her support in this
investigation. The CS has several arrests and a 2008
misdemeanor conviction for grand theft.


                                       5
 Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 7 of 15 Page ID #:7



transaction.   The CS told the caller that the CS would call

again around 11 a.m. the following day to confirm that the deal

was on.
           The following day, on April 6, 2021, DEA Enforcement

Group 4 agents, with assistance from Fullerton Police Department

narcotics detectives, met with the CS at a neutral location.

During this meeting, I directed the CS to place a recorded call

to the (209) 696-5181 phone number, to confirm the time and

general location of the meeting where they would finalize

negotiations for the methamphetamine purchase.

           During the recorded call, the CS told the caller that

they would meet somewhere between Huntington Park and Los

Angeles later that day.     The CS told the caller that he/she

would call him back when he found a good meeting location.           The

CS used code to confirm an expected payment to the caller -- “67

invintaciones a la quincera” -- translating to 67 invitations

for the party, which I understand, based on my training and

experience, to mean $67,000 for the requested 50 pounds of

methamphetamine.

           This number translates to $1,340 per pound of

methamphetamine, which I know from my experience in conducting

controlled purchases is a typical price for a pound of

methamphetamine in Los Angeles, California.

           After the call, I searched the CS for weapons and

contraband and DEA SA LaShay Thomas outfitted the CS with an

audio/video recording device.      Agents and detectives then

established surveillance in the vicinity of a Greenwich Village



                                       6
 Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 8 of 15 Page ID #:8



Café parking lot located at 3809 Soto Street, Vernon,

California, in preparation for the meeting.
            DEA SA Vittoria Incandela and I remained with the CS

at the neutral location before escorting the CS to the Greenwich

Café parking lot.    Once the CS arrived at the parking lot, at

approximately 1:21 PM, I directed the CS to provide the location

(Greenwich Village Café) to the caller in a recorded text

message to the (209) 696-5181 phone number.

            At approximately 2:06 p.m., I observed a white Toyota

Camry driving through the restaurant parking lot.          I saw a

Hispanic male in the driver’s seat, later identified as ARIAZ,

and a Hispanic female in the front passenger seat.          I watched as

ARIAZ backed the Camry into a parking spot near where the CS was

standing.    The CS walked up to ARIAZ, and from inside the car,

ARIAZ opened the trunk of the Camry and instructed the CS to

look inside.    I then saw the CS walk to the trunk and look

inside.    A short time later I saw the CS signal to law

enforcement that there were drugs present in the trunk of the

vehicle.

            Law enforcement then approached the Camry, ordered

both ARIAZ and the passenger from the vehicle, and detained them

without incident.    Once law enforcement determined there were no

other occupants, they searched the car.        In the trunk, law

enforcement found two boxes, one containing three bags and the

other containing two bags filled with an opaque, crystalline

substance resembling methamphetamine.




                                       7
 Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 9 of 15 Page ID #:9



           In the front cabin area of the Camry, law enforcement

found two Samsung cellular telephones (the SUBJECT DEVICES),

which agents seized as evidence.       I then called the (209) 696-

5181 phone number, and SUBJECT DEVICE 1 rang.

           As agents searched the Camry, law enforcement

witnessed ARIAZ look at the passenger and tell her “I’m sorry.”

           SA Anthony Bliss tested the suspected methamphetamine

using a TruNarc spectrometer.      The test confirmed that the

substance contained methamphetamine, with a gross weight of

approximately 53 pounds, including packaging.         The

methamphetamine was then packaged for shipment to the DEA

Southwest Laboratory for further analysis.

           SA Incandela and SA Duran advised ARIAZ of his Miranda

rights and interviewed him.      ARIAZ informed agents that his car

was at the mechanic for repairs, which is why he had asked the

passenger to use her car.      ARIAZ was presented with both

cellular telephones, and he identified SUBJECT DEVICE 1 as his.

ARIAZ then invoked his right to have an attorney present and the

interview stopped.

           SA Incandela and SA Duran advised the passenger of her

Miranda rights.    The passenger identified SUBJECT DEVICE 2 as

hers.   The passenger then invoked and the interview stopped.

The passenger was released later that same day and remains under

investigation.




                                       8
Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 10 of 15 Page ID #:10



            V. TRAINING AND EXPERIENCE ON DRUG OFFENSES
           Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.         Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or



                                       9
Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 11 of 15 Page ID #:11



others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.     Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

           e.    Individuals engaged in the illegal purchase or

sale of drugs and other contraband often use multiple digital

devices.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
           As used herein, the term “digital device” includes the

SUBJECT DEVICES.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary



                                       10
Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 12 of 15 Page ID #:12



directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be
evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously



                                       11
Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 13 of 15 Page ID #:13



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it can take a substantial period of time to search a

digital device for many reasons, including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           c.    Communications on the SUBJECT DEVICES are likely

to be in Spanish and will require translation.

           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or



                                       12
Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 14 of 15 Page ID #:14



eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.          To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.     In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of
the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress ARIAZ’s thumb- and/or fingers on the

device(s); and (2) hold the device(s) in front of ARIAZ’s face

with his eyes open to activate the facial-, iris-, and/or

retina-recognition feature.




                                       13
Case 2:21-cr-00194-FMO Document 1 Filed 04/07/21 Page 15 of 15 Page ID #:15



           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                            VII. CONCLUSION
           For the reasons described above, there is probable

cause to believe that ARIAZ has committed a violation of 21

U.S.C. § 841(a)(1): Possession with Intent to Distribute a

Controlled Substance.     There is also probable cause that the

items to be seized described in Attachment B will be found in a

search of the SUBJECT DEVICES described in Attachment A.



                                                 V
                                        Michael Flanigan, Special Agent
                                        Drug Enforcement Administration

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                  WK day of
April, 2021.



THE HONORABLE ALICIA G. ROSENBERG
UNITED STATES MAGISTRATE JUDGE




                                       14
